Citation Nr: 1504482	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-33 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial disability rating greater than 10 percent for left shoulder impingement syndrome with degenerative changes (left shoulder disability).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2000.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a left shoulder disability and assigned a noncompensable rating.  In a June 2013 rating decision, the RO increased the rating to 10 percent effective for the entire period on appeal.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include the transcript of the March 2014 Board hearing presided over by the undersigned Veterans Law Judge.

VA treatment records in the claims file raise the issue of entitlement to a TDIU due to the Veteran's left shoulder disability.  See e.g., April 2011 and June 2011 VA treatment records (Veteran reported that he lost his job in 2010 due to left shoulder pain and is currently unemployed).  Accordingly, the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran's service-connected left shoulder disability is currently rated as 10 percent disabling.  The Veteran was last afforded a VA examination in July 2010, in which the examiner noted the Veteran's loss of range of motion and noted no loss of functioning due to weakness.  Since the July 2010 VA examination, the Veteran has reported worsening pain and symptoms such as difficulty picking things up.  See e.g., December 2012 Form 9 Appeal; March 2014 Board hearing transcript at p. 7.  Also, the medical evidence since the July 2010 VA examination shows objective left arm weakness.  See e.g., August 2010 and June 2011 VA treatment records.  Because the Veteran has alleged a worsening of symptoms and the existence of symptomatology that was not considered in the prior examination, and the Veteran has not been examined since July 2010, a new VA examination is warranted to determine the current nature and severity of the Veteran's left shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to a TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

2. Please contact the Veteran and request that he provide or identify any outstanding records pertinent to the left shoulder, specifically to include any private treatment providers.  See e.g. March 2014 Board hearing transcript at p. 9 (Veteran reported seeing an outside doctor).  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

3. Please obtain all VA treatment records from April 2010 to present.  

4. Afterwards, please schedule the Veteran for a VA examination to determine the current nature and severity of his left shoulder disability.  Make the claims file available to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.  

a. After performing all necessary testing, to include x-rays, the examiner is asked to please address the current nature, severity, and all symptoms of the Veteran's service-connected left shoulder disability.  

Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should set forth the extent of any functional loss present for the service-connected left shoulder disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The examiner should also comment on whether there is favorable or unfavorable ankylosis of the scapulohumeral articulation.  

Address the nature, severity, and all symptoms of any scar associated with the Veteran's left shoulder disability, to include whether the scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

b. Interview the Veteran as to his education, training, and work history.  Provide an opinion as to the functional impairments caused by the service-connected disability with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the claim on appeal and TDIU and furnish the Veteran and his representative a supplemental statement of the case if either matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




